DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits for application 16/920,176.  Claims 1-9 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/2/2020, 5/11/2021 and 1/28/2022 have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Objections
Claim 2 is objected to because of the following informalities:  lines 4-5, “the reference value between the first rotation angle and the second rotation angle” should be changed to - -a reference value between the first rotation angle and the second rotation angle- - for claim consistency (see Claim 1, lines 7-8).  Appropriate correction is required.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a transmission wherein the control unit is configured to correct the output value output between the first rotation angle and the second rotation angle based on a difference between the first output value and the reference value at the first rotation angle and a difference between the second output value and the reference value at the second rotation angle, in combination with the other elements required by independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SUGANO et al. (US 2016/0195170 A1) discloses a transmission system that utilizes a rotational speed difference for a clutch control unit (see paragraph [0117]).  However, the reference fails to disclose the above limitations that deal with correcting an output value output between a first rotation angle and a second rotation angle based on a difference between a first output value and a reference value at the first rotation angle and a difference between a second output value and a reference value at the second rotation angle.
HAYAKAWA et al. (US 2010/0050805 A1) discloses a transmission system which alters a control scheme based, in part, on an angle sensor (see paragraph [0083]).  However, the reference fails to disclose the above limitations that deal with correcting an output value output between a first rotation angle and a second rotation angle based on a difference between a first output value and a reference value at the first rotation angle and a difference between a second output value and a reference value at the second rotation angle.
TOMODA et al. (US 2009/0222182 A1) discloses a shift control device of a transmission that uses a difference between a current shift drum angle and a sensor angle in a control scheme (see paragraph [0071]).  However, the reference fails to disclose the above limitations that deal with correcting an output value output between a first rotation angle and a second rotation angle based on a difference between a first output value and a reference value at the first rotation angle and a difference between a second output value and a reference value at the second rotation angle.
This application is in condition for allowance except for the following formal matters: 
Objections to specification and claims described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655